 



Exhibit 10.1
OUTSIDE INDEPENDENT DIRECTOR COMPENSATION SUMMARY
Annual Retainer
     Each outside independent director receives $20,000 as an annual retainer.
Meeting Fees
     For each quarterly meeting of the board of directors of Spheris Holding
III, Inc./Spheris Inc., each a Delaware corporation (collectively, the
“Company”), attended in person an outside independent director receives $1,500.
An outside independent director also receives $1,000 for each committee and
special board meeting not in conjunction with a regular quarterly board meeting
attended in person. An outside independent director receives $500 for each board
and committee meeting attended by telephone.
     Directors are also reimbursed for expenses incurred in connection with
their services as directors.
Committee Chair
     The chair of the Audit Committee receives an annual retainer of $15,000 and
the chair of the Compensation Committee and the Nominating and Corporate
Governance Committee receive an annual retainer of $7,500 each. Members of the
Audit, Compensation and Nominating and Corporate Governance Committees each
receive an annual retainer of $5,000.
Equity Incentives
     Each outside independent director will receive under the Spheris Holding
III, Inc. Stock Incentive Plan an award of 30,000 shares of restricted stock
upon his or her initial election to the board of directors, vesting in one-third
increments on each anniversary of the date of grant, and 10,000 shares of
restricted stock annually on the date of his or her annual re-election to the
board of directors, vesting on the first anniversary of the date of grant.

 